Application for leave to appeal as a poor person from an order of the Supreme Court, Dutchess County, dismissing a writ of habeas corpus, denied, without prejudice to renewal on proper papers. Appellant, who was imprisoned after conviction of a felony, asserts that he is being unlawfully detained after the expiration of the term of imprisonment prescribed by the judgment against him. The petition is not supported by the certificate required by rule 35 of the Rules of Civil Practice, nor does the petition state facts sufficient to establish that the appeal has arguable merit. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.